Response to Amendment

The replies filed on 6/1/21 and 6/10/21 respectively are noted but neither is fully responsive to the prior Office action because while the replies includes amendments, applicant does not explain how the amendments are insufficient to address each of the issues of the prior Office Action nor provide for where such amendments are supported within the originally filed application. Furthermore, applicant failed to address some objections/rejections. For example, applicant did not address the objections of the Abstract and Specification nor some of the 112 rejections of the claims. 
Furthermore, it is noted that the claim amendments of 6/10/21 do not appear consistent with, made in view of the amendments of 6/1/21. For example, claim 2 in 6/10/21 does not appear to be a reflection of the claim of 6/1/21. 
It is noted that although applicant has amended claim 1 to incorporate allowable subject matter that is directed to a specific embodiment, applicant failed to amend the remaining claims to be consistent with such embodiment.
Claim 10 has been canceled because the claim was amended to incorporate new matter. There is no disclosure of any spacing being compared relative to any length of a cross-sectional shape as claimed. Furthermore, applicant did not fully address the prior 112 rejection. 
Claim 13 is not consistent with claim 1 nor the specification. It is unclear which “micro-channel” is being referenced in the claim because claim 1 mentions different channels. Furthermore even if the claim is meant to refer to the “plurality of micro-channels” (formed from 2 other channels) is not disclosed as having a cross-sectional shape of any of the shapes as recited in the claim.
Cancel claim 20 because it is redundant. It is of the same structural scope as claim 16, but further states why, the intended purpose of being made of hydrophobic material relative to intended use of unclaimed, unspecified droplets that are not elements of the claimed apparatus.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend the abstract as follows:

A micro-droplet-emulsifier to generate a micro-droplet-emulsion for application on digital polymerase chain reaction is provided. This deviceincludes a micropipette to hold a dispersed-phase-liquid; a droplet generator that attaches to the micro-pipette and has a plurality of substantially flat micro-channels. The dispersed-phase-liquid is forced through the micro-channels to form micro-droplet-emulsion of dispersed-liquid-phase in the continuous-liquid-phase inside the chamber. The size of the micro-droplets is controlled by the shape and the aspect ratio of the micro-channels, the depth of the micro-channels and the material of the micro-droplet-generator-head that dictates the contact angle of the droplet on the micro-channels.


In the specification, amend paragraph [27] as follows:


l pipette 102 is cut off from the end orifice to form a circular cross section of at least 3 mm in diameter. Any other size pipettes, including 10 l, 20 l, 50 l, 500 l and 1 ml in volume, can also be used. The micro-pipette can have an outlet including a diameter of at least 1 mm. Then, a micro-droplet-generator-head 310 (FIG. 3A) is attached to the tip of the micro-pipette 102 with an attachment system, such as bonding, press fit, etc. The micro-droplet-generator-head is basically a microfluidic socket head or a membrane with specific structure that has a plurality of flat micro-channels 206. …
There are no other requirements for the micro-channel pattern except that the spacing of micro-channel need to satisfy the minimal distance to avoid the coalescence of the adjacent droplets or interruption of droplet formation.  A spacing between two neighboring micro-channels is at least 2 times, and preferably 3 to 5 times, of a predetermined diameter of a micro-droplet.

Amend the claims as follows:

In claim 1, paragraph b)

b)    a micro-droplet-generator-head sealably attached to the outlet of the micropipette, and has a plurality of micro-channels, wherein each of the plurality of micro-channels comprises and a secondary-micro-channel connected to the primary-micro-channel, and wherein the secondary-micro-channel is in a cross direction with respect to the primary-micro-channel, and wherein each primary-microchannel has a depth and a cross-sectional shape that has a length and a width;

, , or rectangular.
Claim 5.  The micro-droplet emulsifier of claim 1, wherein each of the plurality of micro-channels further comprise 

Cancel claim 10.

Claim 13. The micro-droplet emulsifier of claim 1, wherein the cross-sectional shape of each of the primary-micro-channels is rectangular or ellipsoidal

Claim 14.  The micro-droplet emulsifier of claim 1, wherein an aspect ratio for of each primary-micro-channel is defined as the length width of the respective primary micro-channel and is in the range of 3-40.

Cancel claim 20.

Claim 23.  The micro-droplet emulsifier of claim 1, wherein the number of the plurality of micro-channels of the micro-droplet-generator-head is in the range of 

Claim 24.  The micro-droplet emulsifier of claim 1, wherein the length and the width of each primary-micro-channel are configured to generate microdroplets with diameters in the range of 5 microns to 200 microns.
 
Allowable Subject Matter
Claims 1-2, 5-9, 12-14, 16, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior 112 rejections and claim 1 has been amended to incorporate subject matter previously indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798